

 
Exhibit 10.13

 
RVUE HOLDINGS, INC.
AUDIT COMMITTEE CHARTER
 
AUTHORITY AND COMPOSITION
 
The Audit Committee of the Board of Directors (the "Board") of the Company is an
integral part of the Company's corporate structure. The Company's control
environment is influenced significantly by the Board and the Audit Committee.
 
The primary function of the Audit Committee is to assist the Board in fulfilling
its legal and fiduciary obligations with respect to matters involving the
accounting, auditing, financial reporting, internal control and legal compliance
functions of the Company and its subsidiaries. Accordingly, the Audit Committee
has oversight responsibilities with respect to: the financial reports and other
financial information provided by the Company to any governmental body or the
public; the Company's systems of internal controls regarding finance,
accounting, legal compliance and ethics that management and the Board have
established; the Company's auditing, accounting and financial reporting
processes generally; the independent auditors qualifications and independence;
and the performance of the Company's internal audit function and independent
auditors. Consistent with these functions, the Audit Committee should encourage
continuous improvement of, and should foster adherence to, the Company's
policies, procedures and practices at all levels.
 
The membership of the Audit Committee shall consist of at least one (1) and no
more than three (3) independent members of the Board, who shall serve at the
Board's pleasure. It is the goal of the Audit Committee that all of the members
of the Audit Committee should meet the independence requirements of Rule 4200(a)
and Rule 4350(d)(2)(A) of the Nasdaq Stock Market, Inc. ("Nasdaq"), Rule
10A-3(b)(1) under the Securities Exchange Act of 1934 (the "Exchange Act") and
the rules and regulations of the Securities and Exchange Commission (the
"Commission") thereunder and such other requirements as may be adopted by Nasdaq
and the Commission from time to time. No Audit Committee member shall
simultaneously serve on the audit committee of more than three other public
companies.
 
Each member of the Audit Committee shall be free from any relationship that, in
the opinion of the Board, would interfere with the exercise of his or her
independent judgment as a member of the Audit Committee. All members of the
Committee shall at the time of appointment have a working familiarity with basic
finance and accounting practices and an ability to read and understand
fundamental financial statements, including a company's balance sheets, income
statement, and cash flow statement. At least one member of the Audit Committee
shall be an "audit committee financial expert", as defined by the Commission
rules, and shall have past employment experience in finance or accounting,
requisite professional certification in accounting, or any other comparable
experience or background which results in the individual's financial
sophistication, including but not limited to being or having been a chief
executive officer, chief financial officer, other senior officer with financial
oversight responsibilities, or an active participant on one or more public
company audit committees.
 
The members of the Committee shall be elected by the Board at the annual meeting
of the Board or until their successors shall be duly elected and qualified.
Unless a Chair is elected by the full Board, the members of the Committee may
designate a Chair by Majority vote of the full Committee membership.
 
MEETINGS
 
The presence in person or by telephone of a majority of the Audit Committee
shall constitute a quorum, and the actions of a majority of the members of the
Audit Committee present at any meeting at which a quorum is present, or actions
unanimously adopted in writing without holding a meeting, shall be the acts of
the Audit Committee. The Chair of the Committee shall report to the Board
following the meetings of the Audit Committee. The Audit Committee may ask
members of management or others to attend any meetings (or portion thereof) and
provide pertinent information as necessary. The Audit Committee shall meet at
least quarterly or more frequently as it shall determine is necessary to carry
out its duties and responsibilities.. As part of its job to foster open
communication, the Audit Committee shall meet at least annually with management,
the director of the internal auditing department and the independent auditors in
separate executive sessions to discuss any matters that the Audit Committee or
each of these groups believe should be discussed privately. In addition, the
Committee will meet or confer with the independent auditors and management
quarterly to review the Corporation's financial statements prior to their filing
with the Commission. The Chairman of the Audit Committee shall work, as
necessary, with the Chief Financial Officer, Chief Accounting Officer and
management, the independent auditors and the chief internal auditor to establish
agendas for Committee meetings. The Committee shall maintain minutes of its
meetings and records relating to the Committee's activities and provide copies
of such meetings and records to the Board.
 
RESPONSIBILITIES AND DUTIES
 
To fulfill its responsibilities and duties, the Audit Committee shall:
 
DOCUMENTS/REPORTS REVIEW
 
 
 
·
Review and reassess the adequacy of this Charter and recommend any proposed
changes to the Nominating and Governance Committee of the Board, as appropriate,
on at least an annual basis or more frequently as conditions dictate. The
Committee shall annually undertake an evaluation assessing its performance with
respect to its purposes and duties and the tasks set forth in this Charter, and
will report the results of such evaluation to the Nominating and Governance
Committee of the Board.

 
 
·
Review and discuss with management and the independent auditors the Company's
annual financial statements and any reports or other financial information
submitted to any governmental body or the public, including the internal control
report to be included in the Company's annual report in accordance with the Act
and rules promulgated thereunder, as well as any certification, report, opinion,
or review rendered by the independent auditors.

 
 
·
Review the regular internal reports to management prepared by the internal
auditing department and management's responses.

 
1

--------------------------------------------------------------------------------


 
·
Review with financial management and the independent auditors the Forms 10-Q and
10-K and earnings press releases and earnings guidance provided to analysts and
ratings agencies prior to filing or prior to the release of earnings.

 
 
·
Conduct or authorize investigations into any matters within the Audit
Committee's scope of responsibility.

 
 
·
Retain and determine appropriate funding needed by the Audit Committee for
payment of: (1) compensation to the independent auditors engaged for the purpose
of preparing or issuing audit reports or performing other audit, review, or
attest services for the Company; (2) compensation to any advisers employed by
the Audit Committee; and (3) ordinary administrative expenses of the Audit
Committee that are necessary or appropriate in carrying out its duties,
including the conduct of any investigation, or to discuss matters that may have
a significant impact on the Company, including those matters that may affect its
financial reporting, auditing procedures, or compliance policies and programs.

 
INDEPENDENT AUDITORS
 
 
·
The Audit Committee shall be solely and directly responsible for the selection
and retention, evaluation and oversight of, and shall determine appropriate
funding for and where appropriate discharge and replace, the Company's
independent auditors engaged for the purposes of preparing or issuing an audit
report or performing other audit, review or attest services for the Company (or
nominate the independent accountant to be proposed for stockholder ratification
in any proxy statement), considering independence and effectiveness. The
independent accountant shall report directly to and be ultimately accountable to
the Audit Committee. The Committee has the ultimate authority to approve all
audit engagement fees and terms, The Committee shall review, evaluate and
approve the annual engagement proposal of the independent auditors (including
the proposed scope and approach of the annual audit).

 
 
·
Review with the independent auditors any audit problems or difficulties the
independent auditors may have encountered in the course of its audit work, and
management's responses, including (i) any restrictions on the scope of
activities or access to requested information and (ii) any significant
disagreements with management.

 
 
·
Discuss with the independent auditors (i) any accounting adjustments that were
noted or proposed by the independent auditors but were passed on and (ii) any
material communications between the audit team and the independent auditors'
national office regarding accounting issues that the engagement presented.

 
2

--------------------------------------------------------------------------------


 
·
Review and discuss with the independent auditors the management report on
internal controls over financial reporting and the related attestation report of
the independent auditors required by Section 404 of the Sarbanes-Oxley Act.

 
 
·
Confirm that the independent auditors satisfy the auditing, quality control,
ethics and independence requirements of the Exchange Act (and of the accounting
board created pursuant to the Exchange Act), the rules of the Commission and, if
applicable, the rules of Nasdaq.

 
 
·
On an annual basis, obtain from the independent auditors a formal written
statement delineating all relationships between the independent accountant and
the Company, consistent with Independence Standards Board Standard 1, and review
and discuss with the independent auditors all significant relationships the
independent auditors have with the Company to determine the accountant's
independence.

 
 
·
Actively engage in dialogue with the independent auditors with respect to any
disclosed relationships or services that may affect the objectivity and
independence of the independent auditors and take, or recommend that the full
board take, appropriate action to oversee the independence of the independent
auditors.

 
 
·
Periodically consult with the independent auditors out of the presence of
management about internal controls and the fullness and accuracy of the
Company's financial statements.

 
 
·
Ensure that the independent auditors do not provide to the Company any non-audit
services, the provision or receipt of which is prohibited by the Exchange Act or
the rules of the Commission under the Exchange Act.

 
 
·
Approve in writing in advance all auditing services and any provision by the
independent auditors to the Company of any non-audit services the provision of
which is not prohibited by the Exchange Act or the rules of the Commission under
the Exchange Act. Such pre-approval can be given as part of the Committee's
approval of the scope of the engagement of the independent auditors or on an
individual basis. The pre-approval of permitted non-audit services can be
delegated to one or more members of the Committee, but the decision must be
presented to the full Committee at the next regularly scheduled meeting. The
Audit Committee does not have to pre-approve permitted non-audit services
provided that (i) the fees for all such services do not aggregate to more than
five percent of total fees paid by the Company to the independent auditors in
the fiscal year when services are provided; (ii) such services were not
recognized as non-audit services at that time of engagement; and (iii) such
services are promptly brought to the attention of the Audit Committee and
approved by the Audit Committee prior to the completion of the audit.

 
 
·
At least annually, obtain and review a report by the independent auditors
describing (i) their firm's internal quality control procedures; and (ii) any
material issues raised by the most recent internal quality control review, or
peer review, of their firm, or by any inquiry or investigation by governmental
or professional authorities, within the last five years, respecting one or more
independent audits carried out by the firm, and any steps taken to address any
such issues.

 
 
·
Meet with the independent auditors and discuss the role of the Audit Committee,
the fact that the independent auditors report to the Audit Committee, and the
form and content of the report to be delivered to the Audit Committee.

 
3

--------------------------------------------------------------------------------


 
·
Set clear policies for the hiring by the Company of employees or former
employees of the independent auditors.

 
 
·
The Committee shall review the experience and qualifications of the senior
members of the independent auditors team, including the lead partner of the
independent auditors, The Audit Committee shall determine that the independent
auditors have a process in place to address the rotation of the lead audit
partner and other audit partners serving the account as required under the
Commission's independence rules.

 
FINANCIAL REPORTING PROCESSES
 
 
·
In consultation with the independent auditors, the internal auditors and
financial and accounting personnel, review the scope of the audit and the
integrity, adequacy and effectiveness of the Company's accounting and financial
controls and financial reporting processes, both internal and external, and
elicit recommendations for improvements thereto.

 
 
·
Obtain and review timely reports from the independent auditors regarding (i) all
critical accounting policies and practices used by the Company, (ii) all
alternative treatments of financial information within GAAP that have been
discussed with management, ramifications of the use of such alternative
disclosures and treatments and the treatment preferred by the independent
auditors; and all material written communications between the independent
auditors and management, including any management letters and schedule of
unadjusted differences.

 
 
·
Review with management and the independent auditors the independent auditors
judgments on the quality, not just the acceptability, of the Company's
accounting principles, the reasonable of significant judgments, and the clarity
of disclosures and underlying estimates in the financial statements.

 
 
·
Discuss with the independent auditors the matters required to be discussed by
Statement of Auditing Standard No. 61 relating to the conduct of the audit.

 
 
·
Consider and recommend for approval, or if appropriate, approve, major changes
to the Company's auditing and accounting principles and practices as suggested
by the independent auditors, management or the internal auditing department.

 
 
·
Discuss with management, the internal auditors, and the independent auditors (1)
management's process for evaluating its disclosure controls and procedures and
the adequacy and effectiveness thereof, and (2) any changes in internal controls
over financial reporting. Review with the Chief Executive Officer, Chief
Financial Officer, and Chief Accounting Officer any material weaknesses or
significant deficiencies in the Company's disclosure controls and procedures.

 
 
·
Review with the Chief Executive Officer, Chief Financial Officer, and the Chief
Accounting Officer the disclosures made to the Audit Committee during their
certification process for the Form 10-K and Form 10-Qs about significant
deficiencies in the design or operation of internal controls over financial
reporting or material weaknesses therein and any fraud involving management or
other employees who have a significant role in the Company's internal controls,

 
4

--------------------------------------------------------------------------------


 
·
Review and discuss with management and the independent auditors (i) any
significant financial or non-financial arrangements which do not appear on the
financial statements and (ii) any transactions or courses of dealing with
parties related to the Company which transactions or dealings are significant in
size or involve terms or other aspects that differ from those that would be
negotiated with independent parties, and which arrangements, transactions or
courses of dealing are relevant to an understanding of the Company's financial
statements, financial condition, results of operations or cash flows.

 
PROCESS IMPROVEMENT
 
 
·
Establish regular and separate systems of reporting to the Audit Committee by
each of management, the independent auditors and the internal auditors regarding
any significant financial reporting issues and judgments made in connection with
the preparation of the financial statements, including an analysis of the effect
of alternative GAAP methods, and the view of each as to appropriateness of such
judgments.

 
 
·
Following completion of the annual audit, review separately with each of
management, the independent auditors and the internal auditing department any
significant difficulties encountered during the course of the audit, including
any restrictions on the scope of work or access to required information.

 
 
·
Review any significant disagreement among management and the independent
auditors or the internal auditing department in connection with the preparation
of the financial statements.

 
 
·
Review with the independent auditors, the internal auditing department and
management the extent to which changes or improvements to financial or
accounting practices, as approved by the Audit Committee, have been implemented.

 
 
·
Establish procedures for receiving, retaining and responding to complaints
received by the Company regarding accounting, internal accounting controls or
auditing matters, and the confidential, anonymous submission by employees of the
Company of concerns regarding questionable accounting or auditing matters.

 
ETHICAL AND LEGAL COMPLIANCE
 
 
·
Ensure that management has the proper review system in place to ensure that the
Company's financial statements, reports and other financial information
disseminated to governmental organizations and the public satisfy legal
requirements.

 
 
·
Review the Company's policies with respect to risk assessment and risk
management, including the risk of fraud and financial risk exposures, with
management, the internal auditors and the independent auditors and the steps
management has taken to monitor, control and minimize such risks and exposures.

 
5

--------------------------------------------------------------------------------


 
·
The Audit Committee shall review the Company's compliance and ethics programs,
including consideration of legal and regulatory requirements, and shall review
with management its periodic evaluation of the effectiveness of such programs.
The Audit Committee shall approve, review and monitor the Company's code of
conduct required by applicable law or exchange listing standards and covering
the conduct and ethical behavior of directors, officers and employees and the
programs that management has established to monitor compliance with such code.
The Committee shall approve any amendments to such Code and shall approve in
advance any waivers of such code for directors, executive officers and senior
financial officers. The Audit Committee shall receive any corporate attorneys'
reports of evidence of a material violation of securities laws or breaches of
fiduciary duty by the Company.

 
 
·
The Committee shall review and approve in advance all related party
transactions.

 
 
·
Review proposed significant, complex, and/or unusual transactions, the business
rationale, approval, and monitoring of such transactions, and their effect on
the financial statements.

 
 
·
Review the activities, organizational structure, qualifications, effectiveness
and budget of the internal audit department and review material internal audit
reports (or summaries thereof) and management's responses thereto. The Committee
shall approve the appointment, replacement, reassignment or dismissal of the
Vice President of Internal Audit.

 
 
·
Review, with the organization's counsel, any legal or regulatory matters, that
could have a significant impact on matters within the scope of the Audit
Committee.

 
 
·
Prepare the required Audit Committee report to be included in the Company's
annual proxy statement as required by the proxy rules under the Exchange Act.

 
 
·
Perform any other activities consistent with this Charter, the Company's By-laws
and governing law, as the Audit Committee or the Board deem necessary or
appropriate.

 
 
·
The Audit Committee shall have unrestricted access to the Company's personnel,
independent auditors and outside counsel and all documents and will be given the
resources necessary to operate under this Charter as determined by the Audit
Committee, including the authority to engage independent counsel and other
advisers and experts, as it determines necessary or appropriate to carry out its
duties, and in connection therewith to receive appropriate funding, determined
by the Committee, from the Company.

 


6

--------------------------------------------------------------------------------


 
 
LIMITATION ON THE AUDIT COMMITTEE'S ROLE
 
Although the Audit Committee has the responsibilities and powers set forth in
this Charter, it is not the duty of the Audit Committee to plan or conduct
audits or to determine that the Company's financial statements and disclosures
are complete and accurate and are in accordance with GAAP and applicable rules
and regulations, which is the responsibility of management and the independent
public accountant.
 
Adopted on May 13, 2010.
 
 
7

--------------------------------------------------------------------------------

